


110 HRES 1267 IH: Congratulating the Mount Olive College

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1267
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Jones of North
			 Carolina (for himself, Mr.
			 Butterfield, and Mr.
			 Hayes) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the Mount Olive College
		  Trojans for winning the 2008 National Collegiate Athletic Association Division
		  II Men’s Baseball National Championship.
	
	
		Whereas the Mount Olive College Trojans of Mount Olive,
			 North Carolina, defeated the Ouachita Baptist University Tigers of Arkadelphia,
			 Arkansas, 6 to 2, on May 31, 2008, to become the 2008 National Collegiate
			 Athletic Association (NCAA) Division II Men’s Baseball National
			 Champions;
		Whereas pitcher Casey Hodges of Mount Olive College reaped
			 the win for the Trojans, giving up just 2 runs on 7 hits in his 8 innings, and
			 striking out 6 batters;
		Whereas Mount Olive College went 4–0 in the tournament,
			 and finished the 2007–2008 season with a record of 58–6;
		Whereas this was the Trojan’s first national championship
			 in any sport;
		Whereas Mount Olive Head Coach Carl Lancaster summed up
			 the victory, saying, This is a dream come true[;] We are extremely
			 excited to bring this to Mount Olive;
		Whereas Mount Olive College carries on the continuing
			 tradition of North Carolina schools winning NCAA championships;
		Whereas Mount Olive College was founded in 1951, and in
			 2001 celebrated its 50th anniversary; and
		Whereas Mount Olive College serves 700 traditional
			 students at the Mount Olive location and 3,800 working adults throughout North
			 Carolina, in Goldsboro, New Bern, Research Triangle Park, Washington, and
			 Wilmington: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Mount Olive College Trojans for winning the 2008 National
			 Collegiate Athletic Association Division II Men’s Baseball National
			 Championship.
		
